Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-6 are allowed because none of the prior art references of record teaches a liquid storage bottle comprising a tubular nozzle that has a resin-made second cylindrical part bonded to a resin-made first cylindrical part of a bottle body, the second cylindrical part having an inner peripheral surface; the inner peripheral surface of the second cylindrical part being welded to the outer peripheral surface of the first cylindrical part; the outer peripheral surface of the first cylindrical part facing the inner peripheral surface of the second cylindrical part being provided with an annular groove extending in the circumferential direction, the annular groove containing at least either some of the resin employed to form the first cylindrical part or some of the resin employed to form the second cylindrical part; the first cylindrical part having a first contact surface continuously and outwardly extending in all radial directions from an axial base of the outer peripheral surface, the second cylindrical part having a second contact surface continuously and outwardly extending in all radial directions from an axial base of the inner peripheral surface, the first contact surface contacting the second contact surface; the resin-containing groove being located between the welded region of the outer peripheral surface of the first cylindrical part and the inner peripheral surface of the second cylindrical part and the contact region of the first contact surface and the second contact surface in the combination as claimed. 

Claim 7 is allowed because none of the prior art references of record teaches a method of manufacturing a liquid storage bottle comprising steps of preparing a tubular nozzle having a resin-made second cylindrical part at one end, the second cylindrical part having an inner peripheral surface to be disposed to face and  contact an outer peripheral surface of a resin-made first cylindrical part of a bottle body, and a second contact surface continuously and radially outwardly extending from an axial base of the inner peripheral surface so as to be disposed to 

Claims 8-13 are allowed because none of the prior art references of record teaches a resin component comprising: a first member and a second member bonded to the first member, wherein the first member has a resin-made first cylindrical part at one end, the second member having a resin-made second cylindrical part at one end, an inner peripheral surface of the second cylindrical part being welded to an outer peripheral surface of the first cylindrical part, wherein the outer peripheral surface of the first cylindrical part faces the inner peripheral surface of the second cylindrical part being provided with an annular groove extending in the circumferential direction, the groove containing a part of the resin forming at least either the first cylindrical part or the second cylindrical part; wherein the first cylindrical part has a first contact surface continuously and radially outwardly extending from an axial base of the outer peripheral surface thereof, the second cylindrical part having a second contact surface continuously and radially outwardly extending from an axial base of the inner peripheral surface thereof, the first contact surface and the second contact surface contacting each other, and wherein the resin-containing groove is located between the region where the outer peripheral surface of the first cylindrical part and the inner peripheral surface of the second cylindrical part are welded to each other and the region where the first contact surface and the second contact surface contacting each other.

Claim 14 is allowed because none of the prior art references of record teaches a method of 


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,712,232; US Pat. 7,434,702; JP Pat. 2001322172) cited in the PTO 892 form show a liquid bottle which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION           

          Any comments considered necessarily by applicant must be submitted no 
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
  
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853